DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 and 4-8 are amended.
Claim 3 is as previously presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “a ranking order” on line 2-3 and 6. It is unclear if these are two different ranking orders or the same. 
Claim 2 further recites the limitation "the ranking number" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “measuring, if the first parameter is less than the threshold value, the following parameters:
*a first distance along the section between the second position and a position of the third particular point;
* a sign of a difference in radius of curvature between the minimum radius of curvature of the measured curve of evolution of the radius of curvature and the minimum radius of curvature of the theoretical curve of evolution of the radius of curvature;
* a difference in radius of curvature between the minimum radius of curvature of the measured curve of evolution of the radius of curvature and the theoretical radius of curvature at the second particular point;” it is unclear how the measuring if the first parameter is less than a threshold interacts with the following * parameters, there appears to be missing words, such as “according to” or “based on one of” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (US 2014/0076038 A1).
In claim 1, Zimmerman discloses control method of the conformity of a profile of a section of a curved surface of an element of a turbomachine (See abstract “blade contour”, “blade”, “actual contour”, “turbomachine” Fig. 1, see circle) comprising the following steps: acquiring coordinates of measurement points of the section (Par. 6 “points”) in a frame of reference defined for the section (Par. 6 “reference system”); calculating from coordinates of the measurement points a radius of curvature of the section at each of the measurement points (Par. 3, Par. 8, Par. 27) so as to obtain a measured curve of evolution of the radius of curvature according to a position of the measurement points along the section (Par. 3);
comparing the measured curve of evolution of the radius of curvature to a theoretical curve of evolution of the radius of curvature of the section the theoretical curve being predetermined (Par. 3 “setpoint contour”), comparing the measured curve of evolution to the theoretical curve of evolution (Par. 3) comprising the following steps identifying at least one singular point in the measured curve of evolution of the radius of curvature (Fig. 1, Par. 6 “points”) corresponding to a local extremum of the measured curve of evolution (Par. 3 “minimum”); counting a number of the at least one singular point (Par. 6, examiner considers registering the points to be said counting); measuring parameters of conformity by comparing the at least one singular point to particular points of the theoretical curve of evolution (Par. 6 “reference system”), the parameters and the particular points of the theoretical curve of evolution depending on the number of the at least one singular point (Par. 6 and Par. 8 “limited number of parameters…center points”); evaluating the conformity of the section of the curved surface based on the comparison of the measured curve of evolution to the theoretical curve of evolution by comparing the parameters to predetermined values (Par. 2 “predefined tolerance range” Par. 9 “predefined distance”).

In claim 2, Zimmerman further discloses wherein, acquiring coordinates of measurement points of the section comprises defining a ranking order of the measurement points (Par. 8 “first” “second”), the ranking order of one of the measurement points increasing when a position of the one of the measurement points increases along the section, and for each of the measurement points calculating the radius of curvature at the measurement point having a rank order is performed by measuring a radius of a circle passing through the measurement point (Par. 8 “radius”) and two of the measurement points follow having the ranking number (See Fig. 2, Par. 3, Par. 8 “first” “second”)

	 In claim 3, Zimmerman further discloses wherein the identification step of at least one singular point comprises the following step: discriminating the identified local extrema by retaining as singular point only one extremum whereof the variation in value of the radius of curvature relative to the adjacent extrema is greater than a predetermined threshold (Par. 3 Par. 10).

In claim 4, Zimmerman further discloses wherein the method comprises the following steps: measuring, when the number of the at least one singular point is equal to one, a difference in radius of curvature between the at least one singular point and a particular point corresponding to a minimum of the radius of curvature of the theoretical curve of evolution of the radius of curvature (Par. 3 “minimum”); evaluating the conformity of the section of the curved surface by comparing the difference in radius of curvature to a predetermined tolerance threshold (Par. 3, “comparison to minimal”).

In claim 8, Zimmerman further discloses executing the control method of the conformity of the profile of a section of a curved surface of an element according to claim 1 (See Fig. 1), wherein the element is the blade and the curved surface comprises the leading edge and/or the trailing edge of the blade (See Fig. 1) the control method being executed on a plurality of sections of the blade distributed along the blade (See Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman.

	In claim 5, Zimmerman does not explicitly disclose wherein the method comprises the following step: setting, the number of the at least one singular point is equal to two, the section of the curved surface as non-compliant.
Zimmerman teaches setting, when a limited number of points are counted (Par. 6), the section of the curved surface is within a specified contour (Par. 14), and judging a shape deviation (Par. 23).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to set the number of the at least one singular point is equal to two, the section of the curved surface as non-compliant since it was known in the art that when performing a contour evaluation for shape deviations, when the parameters are outside of specified ranges it fails the evaluation.

In claim 7, Zimmerman further discloses detecting inversion of curvature by determining a centre of a circle passing through three measurement points (See Fig. 1 and Fig. 2) and whether the centre of the circle is located outside the section of the curved surface (Fig. 2).
Zimmerman does not explicitly disclose setting the section of the curved surface as non-compliant if the centre of the circleis located outside the section of the curved surface.
Zimmerman teaches the section of the curved surface is within a specified contour (Par. 14), and judging a shape deviation (Par. 23).
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filled to set the section of the curved surface as non-compliant if the centre of the circleis located outside the section of the curved surface since it was known in the art that when performing a contour evaluation for shape deviations, when the parameters are outside of specified ranges it fails the evaluation.

Examiner Note with regards to Prior Art of Record
In regards to Claim 6, the examiner cannot interpret it against the prior art due to the lack of clarity and indefinite issues in the claim as cited above.

Response to Arguments
Applicant's arguments filed 03/30/2022 have been fully considered but they are not persuasive. In regards to applicants 112, arguments, the previous 112 rejection have been withdrawn with the exceptions of 2 and 6 for the reasons stated above. In regards to applicants 102 and 103 arguments on pages 8-9, the examiner respectfully disagrees. While Zimmerman does not explicitly recite the exact language the applicant has cited, the disclosure of Zimmerman is within the scope of the recited claim language. The examiner would further point to Par. 20-22 to describe the measured curve of evolution of the radius of curvature and Par. 23 for the comparison. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 8718975 Surface profile evaluation, US 20140119942 A1 TURBINE ROTOR BLADE OF A GAS TURBINE. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865          


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865    
08/02/2022